Owen, J.
It is contended by the appellants that upon the death of Anton Greiner, Sr., the unpaid portion of the insurance moneys became payable to them under the provisions of the World War Veterans Act, 1924, more especially sec. 303, as amended, ch. 553, sec. 14, 43 U. S. Stats, at Large, p. 1310. The question as to one who was entitled to the proceeds of this insurance policy upon the death of Anton Greiner, Sr., was not before the county court, although it seems to have been so assumed in Estate of Fink, 191 Wis. 349, 210 N. W. 834, and Estate of Singer, 192 Wis. 524, 213 N. W. 479. It will be apparent, upon reflection, that a dispute between contending beneficiaries or claimed beneficiaries and the federal government under such a policy belongs to another forum. The question must be decided in the first instance by the United States Veterans Bureau. If any who claim the right to the proceeds of the policy be dissatisfied with the ruling of that department, they may commence an action against the United States government in the district in which such persons or any of them reside for the purpose of establishing their right to the fund. Sec. 445, p. 1218, Code of Laws of U. S. in force December 7, 1925; Crouch v. U. S. 266 U. S. 180, 45 Sup. Ct. 71. The United States Veterans Bureau decided that the pro*334ceeds of the insurance policy in question should be paid to the estate of the deceased soldier, and it was accordingly so paid. It was the duty of the county court to distribute it in accordance with the laws of this state. That court could not re-examine the question as to who was entitled to the insurance under the provisions of the federal law. There being no contention that the county court did not distribute the estate of Anton Greiner, Jr., in accordance with the laws of this state, the order must be affirmed.
By the Court. — So ordered.